Citation Nr: 0911275	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot.  

2.  Entitlement to service connection for pes planus of the 
right foot.  

3.  Entitlement to service connection for a right eye 
disability.  

4.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder, from the initial grant of service 
connection.  

5.  Entitlement to an evaluation in excess of 30 percent for 
septal deviation, status post septoplasty and allergic 
rhinitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the RO 
which, in part, denied service connection for bilateral pes 
planus and a right eye disability, and granted service 
connection for adjustment disorder; rated 10 percent 
disabling, and septal deviation with allergic rhinitis; rated 
noncompensably disabling.  By rating action in September 
2007, the RO assigned increased ratings to 30 percent each 
for adjustment disorder and septal deviation; effective from 
August 1, 2006, the date of claim.  38 C.F.R. § 3.400(b)(2).  

FINDINGS OF FACT

1.  The Veteran is not shown to have pes planus of the left 
foot at present, nor is there any competent medical evidence 
that any claimed disability is related to service.  

2.  The Veteran had pes planus of the right foot prior to 
entering service.

3.  There is no competent medical evidence showing that the 
Veteran aggravated his pre-existing pes planus of the right 
foot in service.  

4.  The Veteran is not shown to have a right eye disability 
at present which is related to service.  

5.  Since service connection was established, the Veteran's 
adjustment disorder has been manifested by complaints of 
depression, anxiety, decreased concentration, and impaired 
anger control, but was not productive of occupational and 
social impairment with reduced reliability and productivity.

6.  The Veteran is assigned the maximum schedular rating for 
deviated septum with allergic rhinitis and polyps.  


CONCLUSIONS OF LAW

1.  Pes planus of the left foot was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  

2.  Pes planus of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  

3.  A right eye disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & 
West 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

4.  The criteria for an initial evaluation in excess of 30 
percent for adjustment disorder with depressed and anxious 
mood have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.126, 4.130, Part 4, including Diagnostic Code 9440 (2008).  

5.  Criteria for an evaluation in excess of 30 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic Code 6502-6522 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in August 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for an initial rating claim, where, as here, service 
connection has been granted and the initial rating for the 
Veteran's adjustment disorder and septal deviation have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

In this case, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA during the pendency of this appeal and was 
afforded an opportunity to testify at a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

Concerning the issue of pes planus of the left foot, the 
Board concludes an examination is not needed because there is 
no persuasive evidence of a current disability; evidence of 
an in-service disease or injury or a presumptive disease 
which would support incurrence or aggravation, or any 
indication that the claimed condition is related to service.  




Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See Barr.  

The issues do not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disabilities.  See 
Barr.  

Thus, the Veteran's lay assertions are not competent or 
sufficient.  




Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2008).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  


Pes Planus of the Left Foot

Other than to assert that service connection should be 
established for bilateral pes planus, the Veteran has not 
presented any evidence that he has pes planus of the left 
foot at present, nor has he offer any argument as to the 
basis for his belief that service connection for pes planus 
of the left foot should be established.  

On a Report of Medical History for service enlistment in 
January 1969, the Veteran specifically denied any history of 
lameness or any foot problems.  On examination, the Veteran 
was shown to have mild pes planus of the right foot.  
However, there were no pertinent findings or abnormalities 
referable to the left foot.  Likewise, the service treatment 
records were silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any left foot 
injuries or problems.  The service records showed that the 
Veteran was treated on several occasions for various maladies 
during service, but there was no mention of any left foot 
injury or any diagnosis referable to pes planus of the left 
foot.  The Veteran's separation examination in February 1973 
showed no left foot abnormalities and no diagnosis of pes 
planus of the left foot.  The Veteran's feet and 
musculoskeletal systems were normal examination at that time.  

Similarly, there was no mention of any left foot problems or 
any evidence of pes planus of the left foot on any of the 
numerous VA examination or private medical reports associated 
with the claims files since the Veteran's discharge from 
service.  

While the Veteran believes that he has pes planus of the left 
foot which is related to service, he has not provided any 
competent evidence to substantiate that claim.  As indicated 
above, the service treatment records do not show any 
pertinent abnormalities or evidence of pes planus of the left 
foot in service, nor has the Veteran provided any competent 
evidence of a current disability which is related to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As noted, 
while the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  

Inasmuch as there is no evidence of pes planus of the left 
foot in service or at present, and no competent medical 
evidence relating any claimed disability to service, the 
Board finds no basis for a favorable disposition of the 
Veteran's appeal.  Given the lack of competent medical 
evidence showing that the Veteran has a disability manifested 
by pes planus of the left foot at present, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the appeal is denied.  


Pes Planus of the Right Foot

As noted above, the Veteran's service enlistment examination, 
dated in January 1969, showed mild pes planus of the right 
foot.  Handwritten notes on the report, dated in February 
1969, indicated that the Veteran sprained his ankle in 
February 1969 and was disqualified for service at that time.  
However, an additional notation, dated in March 1969, 
indicated that the right ankle sprain had healed, and that he 
was qualified for service enlistment.  The records showed 
that the Veteran entered active service in March 1969.  The 
service treatment records, including his separation 
examination in February 1973, showed no complaints, 
treatment, or abnormalities of the right foot, and no 
diagnosis of pes planus.  The Veteran's feet and 
musculoskeletal systems were normal examination at 
separation.  

The evidence of record includes numerous VA and private 
medical records showing treatment for various maladies from 
2002 to the present.  However, the records do not show any 
complaints, treatment, abnormalities, or diagnosis of pes 
planus of the right foot.  

In this case, rebutting the presumption of soundness at 
service entrance is not an issue, as the presumption of 
soundness never attached as to the Veteran's period of active 
duty as the Veteran was noted to have pes planus of the right 
foot on entrance.  

Preexisting pes planus of the right foot will be considered 
to have been aggravated by service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.

In this case, the Veteran had mild pes planus of the right 
foot at the time of enlistment in March 1967.  However, there 
is no medical evidence of record which even remotely suggests 
that his pes planus was aggravated in service or that he had 
any additional disability beyond that which what was noted 
when he entered military service.  The service records showed 
no complaints or treatment for any right foot problems during 
service and no pertinent abnormalities of the right foot were 
noted at the time of his separation examination in February 
1973.  In sum, based on the probative evidence, the Board 
finds that the record demonstrates that the Veteran had pes 
planus of the right foot prior to his entry into active duty, 
and as documented on his entrance physical examination.  The 
record indicates further that this pes planus of the right 
foot did not increase in severity during service.  Thus, pes 
planus of the right foot preexisted active service and 
clearly and unmistakably was not aggravated during active 
service.  

Furthermore, the current evidence of record does not show any 
complaints, treatment, abnormalities or diagnosis of pes 
planus of the right foot at anytime since his discharge from 
service.  Here, there is no objective evidence of any 
increase in the severity of the Veteran's pes planus of the 
right foot in service, and no evidence of any current right 
foot disability.  Unless the underlying condition, as 
contrasted to symptoms, is worsened, aggravation may not be 
conceded.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The fact that the record does not reflect any complaints, 
treatment or abnormalities referable to any right foot 
problems in service or at anytime since his discharge from 
service, and no competent evidence of a current disability at 
present, weighs against the finding that there was any 
aggravation of his pre-existing pes planus of the right foot 
in service.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

Given the lack of any persuasive medical evidence showing 
that the Veteran's pre-existing pes planus of the right foot 
underwent any increase in disability in service, the Board 
finds no basis for a favorable disposition of the appeal.  


Right Eye Disability

The Veteran contends that he has a right eye disability at 
present due to an injury in service.  

The service treatment records showed that the Veteran was 
treated with a sulfacetamide ointment for a corneal abrasion 
to the right eye when he was hit with a rubber band in June 
1969.  The service records showed that he was seen on follow-
up two days later and that he had some slight conjunctivae in 
the right eye.  The service treatment records showed no 
further complaints, treatment, abnormalities, or diagnosis 
referable to any right eye problems during service.  His 
separation examination in February 1973 showed no pertinent 
eye abnormalities.  Uncorrected visual acuity was 20/20, 
bilaterally and his field of vision was normal.  

In June 2007, the Veteran was examined by VA to determine the 
nature and etiology of any identified right eye disability.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints 
and medical history, including the right eye injury in 
service.  The examiner noted that an eye examination a year 
earlier reflected "physiologic diplopia" and that the 
findings on examination were normal.  On the current 
examination, uncorrected distant vision was 20/150 with 
uncorrected near vision of 20/400; each corrected to 20/20.  
Tonometry pressure was 16 in the right eye (and 17 in the 
left).  Other than very mild irregular astigmatism in the 
right eye suggestive of "lobster claw" configuration, the 
remainder of the examination findings were within normal 
limits.  The diagnosis was monocular diplopia of the right 
eye with fairly unremarkable examination findings.  The 
examiner opined, in essence, that it was not at least as 
likely as not that the Veteran's current right eye disorder 
was related to the eye injury in service.  The examiner noted 
that the Veteran had mild monocular ghost images, but no 
frank diplopia, and that there was no sequalae from the eye 
injury in service.  He indicated that while the topography 
findings were suggestive of early "lobster claw" 
configuration which can be associated with pellucid marginal 
degeneration, a disorder characterized by peripheral corneal 
thinning in the inferior cornea with ecstatic adjacent 
cornea, there was no evidence of any actual cornea thinning 
on examination.  The examiner concluded that the Veteran's 
monocular diplopia was less likely than not caused by the in-
service injury.  

As noted, the Veteran is not competent to made a complex 
medical assessment.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the Board finds the VA opinion persuasive, as 
it was based on a thorough review of all of the evidence of 
record.  The examiner included a detailed discussion of all 
relevant facts, and offered a rational and plausible 
explanation for concluding that the Veteran's current right 
eye disability was not related in any way to the eye injury 
in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  

Furthermore, the Veteran has not provided any competent 
evidence to rebut that opinion.  Based on the discussion 
above, the Board finds no basis for a favorable disposition 
of the Veteran's appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 61, 55 (1991).  


Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  


Adjustment Disorder

As noted above, service connection was established for 
adjustment disorder by the RO in February 2007, based on 
evidence of treatment for symptoms of depression and anxiety 
in service and on VA examination in September 2006.  The 
Veteran was initially assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411; 
effective from August 1, 2006, the date of receipt of his 
original claim.  38 C.F.R. § 3.400 (2)(b).  By rating action 
in September 2007, the RO assigned an increased evaluation to 
30 percent; effective from the same date.  

Under DC 9440, a 30 percent disability evaluation is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

In the instant case, the Veteran was examined by VA twice 
during the pendency of the appeal, in September 2006 and June 
2007.  The evidentiary record also includes several VA 
clinical notes from 2007 to 2008.  The Veteran's complaints, 
the clinical findings and the examiner's assessments were not 
materially different and showed no significant impairment in 
his occupational or daily activities.  The Veteran reported 
some symptoms of anxiety, depression and sleep problems a 
couple of times a week, particularly when his sinus symptoms 
flared-up, and some memory impairment and decreased 
concentration at work.  The Veteran has been employed full-
time for a major delivery service for over 30 and reported no 
time lost at work for psychiatric problems when examined in 
September 2006.  He reported that he took a couple of days 
off from work over the past year when seen in June 2007.  The 
Veteran was not receiving any individual or group counseling.  

On mental status examination, the Veteran was well groomed 
with good hygiene.  He was cooperative, friendly, attentive 
and well oriented.  His affect was constricted and his mood 
anxious and depressed.  His speech was clear and his thought 
process and content were unremarkable, and there were no 
auditory or visual hallucinations.  His memory was normal, 
his impulse control was good and he denied any episodes of 
violence or any obsessive or ritualistic behavior.  The 
Veteran described a full range of personal and social 
activities and the examiner indicated that the Veteran's 
psychiatric symptoms did not cause any problems with his 
activities of daily living.  The diagnosis was adjustment 
disorder with depressed and anxious mood, and the Global 
Assessment of Functioning (GAF) scores on both examinations 
was 65.  

In this case, the Veteran's complaints and the clinical 
findings on the two VA psychiatric examinations do not 
reflect any manifestations for the assignment of an 
evaluation in excess of 30 percent at anytime during the 
pendency of this appeal.  The Veteran's principal symptoms 
included depression, anxiety and difficulty falling asleep at 
night.  Despite these complaints, the Veteran has worked 
full-time for over 30 years without any significant time lost 
at work because of his symptoms.  

Although the Veteran asserted that he has problems with 
concentration and short term memory at work, the reports did 
not reflect any significant memory or concentration problems 
or more than mild psychiatric symptoms.  There was no 
evidence of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, or panic attacks.  The Veteran does 
not display any psychotic manifestations, significant 
impairment of memory, abstract thinking, or any disturbance 
of motivation or mood.  He has been married for over 26 
years, and has a good relationship with his wife and 
children.  

As discussed above, the Veteran's complaints and the clinical 
findings during the pendency of this appeal have consistently 
shown that he was well oriented, his thought processes were 
goal directed, and there was no evidence of any impaired 
judgment, abstract thinking, or psychosis.  

The GAF scores on both VA examinations during the pendency of 
the appeal was 65.  The GAF score is an indicator of the 
examiner's assessment of the individual's overall 
functioning.  A GAF score between 61 and 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the 
pertinent evidence of record, including the Veteran's 
relatively mild symptoms, the Board finds that the 
manifestations listed for the GAF of 65 is more in keeping 
with the Veteran's disability picture.  

The clinical findings do not show the frequency, severity, or 
duration of psychiatric symptoms necessary for a rating of 50 
percent or higher under the criteria cited above.  There was 
no evidence of any symptoms such as flattened affect; panic 
attacks more than once a week; impaired judgment or abstract 
thinking; disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2008).  It must 
be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2008).  

In the Veteran's case, the evidence does not suggest that his 
psychiatric symptoms are of such severity to warrant a rating 
of 50 percent or higher.  Accordingly, the Board concludes 
that the Veteran does not meet or nearly approximate the 
level of disability required for a rating in excess of 30 
percent from the initial grant of service connection.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied.  



Septal/Sinus Disorder

The Veteran contends that he has had chronic sinus problems 
for many years manifested by chronic headache pain and 
pressure, congestion, and difficulty breathing through his 
nose, and believes that he should be assigned a higher 
evaluation for his service-connected septal deviation with 
allergic rhinitis.  

In this case, the Veteran is currently assigned the maximum 
rating of 30 percent for septal deviation with allergic 
rhinitis under DC 6502-6522.  Thus, a higher evaluation under 
that provision of the rating schedule is not possible.  

The VA and private examinations reports of record confirmed 
that the Veteran has allergic rhinitis with polyps and a 
greater than 50-percent blockage of both nasal passages.  In 
addition, a private medical report in March 2007 showed that 
the Veteran also had symptoms of sinusitis, which was 
confirmed on VA examination June 2007.  The VA examiner also 
opined that the Veteran's sinusitis was related to the 
service-connected deviated septum and allergic rhinitis.  

By rating action in September 2007, the Veteran was assigned 
a separate 10 percent evaluation for sinusitis.  The Veteran 
and his representative were notified of this decision and did 
not express dissatisfaction with the rating assigned.  

Other than the now service-connected sinusitis, the medical 
evidence of record does not show any additional pathology or 
symptoms which would support the assignment of another 
separate disability rating.  As the Veteran is currently 
assigned the maximum rating for his deviated septum with 
allergic rhinitis and has not disagreed with the separate 
rating assigned for sinusitis, there is no basis for the 
assignment of a higher disability evaluation or an additional 
separate rating.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

In this case, the record does not reflect frequent periods of 
hospitalization because of the service-connected allergic 
rhinitis or sinusitis, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The Veteran does not claim, nor does 
evidence of record show any periods of hospitalization for 
allergic rhinitis or sinusitis.  Further, the Veteran has not 
submitted any evidence showing that his allergic rhinitis or 
sinusitis has markedly interfered with his employment status 
beyond that contemplated by the assigned evaluations.  Thus, 
the evidence of records does not reflect any factor which 
takes the Veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
Veteran was entitled to staged ratings for his adjustment 
disorder and septal deviation with allergic rhinitis.  
However, upon review of all the evidence of record, the Board 
finds that at no time during the pendency of the appeal have 
the disabilities been more or less disabling than is 
reflected in the evaluations assigned.  


ORDER

Service connection for pes planus of the left foot is denied.  

Service connection for pes planus of the right foot is 
denied.  

Service connection for a right eye disability is denied.  

An initial evaluation in excess of 30 percent for adjustment 
disorder is denied.  

An initial evaluation in excess of 30 percent for septal 
deviation, status post septoplasty and allergic rhinitis is 
denied.  




		
	J. CONNOLLY JEVTICH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


